ACCEPTED
                                                                                                       01-15-00044-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  1/23/2015 9:33:50 AM
                                 BOERNER, DENNIS & FRANKLIN, PLLC                                  CHRISTOPHER PRINE
                                                                                                                CLERK
                                          ATTORNEYS AT LAW

      MARK W. HARMON
                                                                                Mailing Address:
   Direct Dial: (806) 535-1319                                                  P. O. Box 1738
   mwharmon@bdflawfirm.com                                                   Lubbock,FILED   IN
                                                                                      Texas 79408
           __________                                                       1st COURT     OF APPEALS
                                                                                 __________
                                                                               HOUSTON, TEXAS
   Telephone: (806) 763-0044                                                   Physical Address:
                                                                            1/23/2015   9:33:50 AM
                                                                                 920 Avenue Q
   Facsimile: (806) 763-2084
     www.bdflawfirm.com                                                     CHRISTOPHER         A. PRINE
                                                                             Lubbock, Texas 79401
                                                                                     Clerk



                                           January 22, 2015

Christopher A. Prine
Clerk of the Court
Court of Appeals
FIRST DISTRICT
301 Fannin Street
Houston, Texas 77002-2066


          Re:     Tanya L. McCabe Trust, McCabe Family Trust, and The Rochford Living Trust
                  v. Ranger Energy, LLC; Court of Appeals Number: 01-15-00044-CV

Dear Mr. Prine:

In response to your letter of January 8, 2015, I am confirming my e-mail address noted below for the
Court's use in connection with this case. Please note that it is the same address that the Court is
currently using to contact me.

E:mail:           mwharmon@bdflawfirm.com

Should the Court need additional information, please do not hesitate to contact me.

                                                      Cordially yours,

                                               BOERNER, DENNIS & FRANKLIN, PLLC




                                               Mark W. Harmon

MWH; lac